DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-44 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Thomas C. Webster, Registration No. 46,154 on Wednesday 4/06/2022.
The application has been amended as follows:
37. A non-transitory  machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of: executing instructions and processing data on execution circuitry; managing, by memory management circuitry coupled to the execution circuitry, access to a system memory by a virtual machine (VM) and a plurality of sub-processes executed in the VM, the memory management circuitry to access a first lookup structure to determine permissions associated with the VM and to access a second lookup structure to determine sub-process permissions associated with the sub- processes; and storing, in one or more control registers, a first base address pointer associated with the first lookup structure and a second base address pointer associated with the second lookup structure; wherein the memory management circuitry is to use the first base address pointer in combination with a first linear address provided by the VM to walk the first lookup structure to identify a first set of permissions and/or physical addresses associated with the first linear address, and is to use the second base address pointer to identify an entry in the second lookup structure, the entry to store a second set of permissions associated with a corresponding sub-process, the memory management circuitry to determine whether to allow access to the system memory based on the second set of permissions.

38. The non-transitory machine-readable medium of claim 37 wherein the one or more control registers comprise: a first control register to store the first base address pointer to identify the first lookup structure; and a second control register to store the second base address pointer to identify the second lookup structure.

39. The non-transitory machine-readable medium of claim 38 wherein the first lookup structure comprises a first set of page tables associated with the VM.

40. The non-transitory machine-readable medium of claim 39 wherein the first base address pointer comprises a first address space identifier associated with the VM.

41. The non-transitory machine-readable medium of claim 37 further comprising program code to cause the machine to perform the operations of: storing, in a translation lookaside buffer (TLB), a plurality of address translation entries comprising mappings of linear addresses to physical addresses, one or more of the address translation entries to be associated with the VM based on an address space identifier field included in the one or more address translation entries.

42. The non-transitory machine-readable medium of claim 41 wherein one or more of the address translation entries are to store at least a portion of the first set of permissions and/or the second set of permissions.

43. The non-transitory machine-readable medium of claim 42 wherein the memory management circuitry is to initially query the TLB to determine when any entry exists for the first linear address and is to walk the first lookup structure only when no TLB entry for the first linear address is found.

44. The non-transitory machine-readable medium of claim 43 wherein the second set of permissions includes a read permission indication, a write permission indication, and an execute permission indication.

REASONS FOR ALLOWANCE
Claims 1-44 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 21 recites the following limitations:  “execution circuitry to execute instructions and process data; memory management circuitry coupled to the execution circuitry, the memory management circuitry to manage access to a system memory by a virtual machine (VM) and a plurality of sub-processes executed in the VM, the memory management circuitry to access a first lookup structure to determine permissions associated with the VM and to access a second lookup structure to determine sub-process permissions associated with the sub-processes; and one or more control registers to store a first base address pointer associated with the first lookup structure and a second base address pointer associated with the second lookup structure; wherein the memory management circuitry is to use the first base address pointer in combination with a first linear address provided by the VM to walk the first lookup structure to identify a first set of permissions and/or physical addresses associated with the first linear address, and is to use the second base address pointer to identify an entry in the second lookup structure, the entry to store a second set of permissions associated with a corresponding sub-process, the memory management circuitry to determine whether to allow access to the system memory based on the second set of permissions.” 
Claim 29 recites the following limitations: “executing instructions and processing data on execution circuitry; managing, by memory management circuitry coupled to the execution circuitry, access to a system memory by a virtual machine (VM) and a plurality of sub-processes executed in the VM, the memory management circuitry to access a first lookup structure to determine permissions associated with the VM and to access a second lookup structure to determine sub-process permissions associated with the sub- processes; and storing, in one or more control registers, a first base address pointer associated with the first lookup structure and a second base address pointer associated with the second lookup structure; wherein the memory management circuitry is to use the first base address pointer in combination with a first linear address provided by the VM to walk the first lookup structure to identify a first set of permissions and/or physical addresses associated with the first linear address, and is to use the second base address pointer to identify an entry in the second lookup structure, the entry to store a second set of permissions associated with a corresponding sub-process, the memory management circuitry to determine whether to allow access to the system memory based on the second set of permissions.”
Claim 37 recites the following limitations:
“configuring first, second, and third threshold limits, the first threshold limit corresponding to a data change at which a backup of a client should be triggered, the second threshold limit corresponding to a maximum time interval at which the backup should be triggered, and the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered; monitoring an amount of data change since a last backup of the client, an elapsed time since the last backup, and a level of resource utilization at the client; determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit; and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit.”
The prior art of record Howell et al (U.S. 9753754) teaches an operating system running a virtual machine (VM) hosted on a multiprocessor machine. The VM installs a mapping and associated permissions into a virtual memory management unit (MMU) of a virtual processor of the VM.
 However, the prior art of record, alone or in combination, does not teach or suggest the claimed limitations cited in claims 21, 29, and 37 above. Thus the examiner cannot determine a reasonable motivation to combine the prior art in the manner claimed.
Claims 22-28, 30-36, 38-44 are considered allowable due to their respective parent claims.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133